            Case 1:20-cr-00093-RC Document 1 Filed 06/19/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :      CRIMINAL NO.
                                               :
               v.                              :
                                               :      VIOLATION:
JAMIE FOSTER,                                  :      18 U.S.C. § 922(g)(1)
                                               :      (Unlawful Possession of a Firearm and
                       Defendant.              :      Ammunition by a Person Convicted of a
                                               :      Crime Punishable by Imprisonment for a
                                               :      Term Exceeding One Year)

                                     INFORMATION

       The United States Attorney charges that:

                                             COUNT ONE

       On or about November 8, 2019, within the District of Columbia, JAMIE FOSTER, knowing

he had previously been convicted of a crime punishable by imprisonment for a term exceeding one

year, in the Superior Court for the District of Columbia, Criminal Case No. 2016-CF3-013622, did

unlawfully and knowingly receive and possess a firearm, that is, a Keltech P11, .9mm semi-automatic

handgun, and did unlawfully and knowingly receive and possess ammunition, that is, .9mm

ammunition, which had been possessed, shipped, and transported in and affecting interstate and foreign

commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
       Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(g)(1))

                                               Respectfully submitted,
                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney
                                               New York Bar No. 4444188

                                       By:
                                               LAURA CRANE
                                               D.C. Bar No. 992454
                                               Assistant United States Attorney
                                               Violent Crime and Narcotics Trafficking Section
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Telephone No. (202) 252-7667
                                               Laura.Crane@usdoj.gov
